DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 6/21/2022 to claims 1, 7, 9, 11 and 13 have been entered. Claim 12 has been canceled. Claims 1-11 and 13-20 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Claim Interpretation
Independent claims 1, 7 and 11 recite a step of “exposing a target tissue to at least one hyperosmotic solution and at least one hypoosmotic solution in an alternating fashion to expel nuclear content from the tissue without removing cells from the tissue”. The applicant has pointed to paragraphs [0004]-[0005], [0021], [0024], [0026] and [0028] for showing support for the limitation of “without removing cells from the tissue”.  
Paragraph [0004] is in the “Background” section and provides a general statement that “the inventor has developed a novel process that removes the content of the nuclei while retaining the epithelial cells and surface of the tissues”. Similarly, paragraph [0005] generally states the “present disclosure describes a method of denucleating biological tissue, such as swine pulmonary visceral pleura, while also retaining the surface cells”. However, a thorough reading of the remainder of the specification reveals that there is no further discussion on retaining epithelial cells, nor any further discussion on retaining any cells at all. 
Each of the remaining cited paragraphs only provide discussions on decellularization, and the active steps in the method. Furthermore, paragraph [0026], when discussing the instant method, states “osmotic method alternates hypoosmotic and hyperosmotic stresses to expel cytoplasma proteins and DNA and RNA out of cells”. In other words, the specification specifically states that the active treatment step results not only in the loss of nuclear material, but also the cytoplasm content and protein content of cells. It is also noted that neither of the examples in the specification mention retaining cells nor do the included figures show any retained cells.
For all of the reasons above and in view of the specification, the broadest reasonable interpretation of “without removing cells from the tissue” in this active step is broad to include retaining any fractions of cells or cellular material. In other words, a method that does not remove all of the cellular debris during the active step of treating the tissue with a hyperosmotic solution and a hypoosmotic solution reads on this limitation. Indeed, this interpretation appears to be the only interpretation with support in the specification as the body of the specification specifically teaches that the method steps result in expulsion of cytoplasm content and protein content out of cells. It should also be noted that none of the claims limit to retaining cells or cellular material following this step, but rather the claims only limit to not removing all cell fractions during this one step. 
If applicant amends the claims to limit to any specific faction of cells, or any intact cells as remaining in the tissue, the applicant should point to where they find support for any such amendments. Applicant should also note that it appears retaining intact cells or specific cellular components is not enabled by the instant specification.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-11, and 16-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bishopric et al (1999, U.S. Patent 5,855,620) as evidenced by Gilbert et al (2006, Biomaterials 27: 3675–3683; reference U).
Regarding claims 1, 7, 9-11, and 20, Bishopric teaches a method for decellularizating (reads on denucleating) biological tissue, the method comprising the steps of: exposing a target tissue a hyperosmotic solution, a hypoosmotic solution in an alternating fashion, applying a protease inhibitor and an antibiotic in each of the hyperosmotic and hypoosmotic solutions, rinsing the target tissue in a wash solution, applying a DNase and a RNase, and applying a glutaraldehyde solution to the target tissue to fix the target tissue (see col. 6 line 32 to col. 7 line 56). Regarding claims 5-6 and 19, Bishopric teaches the target tissue to can be exposed to a hypoosmotic solution first, then exposed the target tissue to a hyperosmotic solution, or exposed to a hyperosmotic solution first, then exposed the target tissue to a hypoosmotic solution (see col. 3 lines 46-59). Regarding claims 16-18, Bishopric teaches protease inhibitor comprises PMSF and the antibiotics comprise streptomycin and penicillin (see col. 6 lines 32-56). 
Claims 1, 7 and 11, limit to the step of “exposing a target tissue to at least one hyperosmotic solution and at least one hypoosmotic solution in an alternating fashion to expel nuclear content from the tissue without removing cells from the tissue”. Therefore it is this specific active step of “exposing a target tissue to at least one hyperosmotic solution and at least one hypoosmotic solution in an alternating fashion” that is claimed for the purpose “to expel nuclear content from the tissue without removing cells from the tissue”. Regarding claims 1, 7 and 11, Gilbert is cited solely as evidence that the combination of treating a tissue with a hyperosmotic solution and a hypoosmotic solution, referred to as “osmotic shock” in methods for decellularizating tissue inherently lyses cells, but does not remove all cellular components (see Table 1 and section 3.2.6). Specifically, Gilbert teaches that this method of osmotic shock wherein a tissue is treated with hyperosmotic solution and a hypoosmotic solution in alternating fashion is “[e]fficient for cell lysis, but does not effectively remove the cellular remnants” (see Table 1 and section 3.2.6). Therefore Gilbert is evidence that the exact same step taught by Bishopric of exposing a target tissue a hyperosmotic solution and a hypoosmotic solution in an alternating fashion, inherently does not remove all cellular material. Bishopric’s active step of exposing a target tissue a hyperosmotic solution and a hypoosmotic solution in an alternating fashion is identical to the claimed step of “exposing a target tissue to at least one hyperosmotic solution and at least one hypoosmotic solution in an alternating fashion” and Gillbert is evidence that the result of this step inherently does not remove all cellular components from the tissue. It is also noted that GIllbert does not teach any specific hypoosmotic solution nor hyperosmotic solution is critical, but rather that this is the known result of these types of treatments based on a review of the literature (see Table 1 of Gillbert).  As discussed at length above in the Claim Interpretation section, this teaching reads on the active step of osmatic shock being done “without removing cells from the tissue”. Specifically, the instant specification states that the step of treatment with hyperosmotic and hypoosmotic solutions results in the loss of nuclear material, cytoplasm and proteins of cells, but that the cellular membrane components are only removed with the use of detergents (see paragraphs [0025] and [0026] of the instant specification); it is noted that no detergents are taught in this active step as taught by Bishopric. Therefore the instant specification’s teachings on the claimed method are identical to what is taught by the inherency reference Gilbert that osmotic shock does not remove all cellular components. Therefore Gilbert’s teaching that the combination of treating a tissue with a hyperosmotic solution and a hypoosmotic solution in methods for decellularizating tissue (as specifically taught by Bishopric) inherently does not remove all cellular components, reads on “without removing cells from the tissue” in this active step of the method.
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention. See M.P.E.P. § 2112, part V. In this case, Bishopric is silent as to whether or not some cellular material is retained during the step of osmotic shock with hyperosmotic and hypoosmotic solutions. However, as stated above, the inherence reference Gilbert teaches that the combination of treating a tissue with a hyperosmotic solution and a hypoosmotic solution in methods for decellularizating tissue inherently does not remove all cellular components. Therefore, it appears that Bishopric’s step of treating the tissue hyperosmotic and hypoosmotic solutions inherently does not remove all cellular material from said tissue, and this reference inherently possesses properties which anticipate or render obvious the claimed invention.


Claim Rejections - 35 USC § 103

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishopric et al (1999, U.S. Patent 5,855,620) as evidenced by Gilbert et al (2006, Biomaterials 27: 3675–3683), and in view of Kassab et al (U.S. PGPUB 2015/0064140).
Bishopric teaches a method for preparing a biological graft material (see col. 5). Regarding claims 1, 7, 9-11, and 20 Bishopric teaches a method for decellularizating (reads on denucleating) biological tissue, the method comprising the steps of: exposing a target tissue a hyperosmotic solution, a hypoosmotic solution in an alternating fashion, applying a protease inhibitor and an antibiotic in each of the hyperosmotic and hypoosmotic solutions, rinsing the target tissue in a wash solution, applying a DNase and a RNase, and applying a glutaraldehyde solution to the target tissue to fix the target tissue (see col. 6 line 32 to col. 7 line 56). Regarding claims 5-6 and 19, Bishopric teaches the target tissue to can be exposed to a hypoosmotic solution first, then exposed the target tissue to a hyperosmotic solution, or exposed to a hyperosmotic solution first, then exposed the target tissue to a hypoosmotic solution (see col. 3 lines 46-59). Regarding claims 16-18, Bishopric teaches protease inhibitor comprises PMSF and the antibiotics comprise streptomycin and penicillin (see col. 6 lines 32-56). Regarding claim 2, Bishopric teaches that the decellularization steps can be repeated (see col. 7 lines 48-50). 
Claims 1, 7 and 11, limit to the step of “exposing a target tissue to at least one hyperosmotic solution and at least one hypoosmotic solution in an alternating fashion to expel nuclear content from the tissue without removing cells from the tissue”. Therefore it is this specific active step of “exposing a target tissue to at least one hyperosmotic solution and at least one hypoosmotic solution in an alternating fashion” that is claimed for the purpose “to expel nuclear content from the tissue without removing cells from the tissue”. Regarding claims 1, 7 and 11, Gilbert is cited solely as evidence that the combination of treating a tissue with a hyperosmotic solution and a hypoosmotic solution, referred to as “osmotic shock” in methods for decellularizating tissue inherently lyses cells, but does not remove all cellular components (see Table 1 and section 3.2.6). Specifically, Gilbert teaches that this method of osmotic shock wherein a tissue is treated with hyperosmotic solution and a hypoosmotic solution in alternating fashion is “[e]fficient for cell lysis, but does not effectively remove the cellular remnants” (see Table 1 and section 3.2.6). Therefore Gilbert is evidence that the exact same step taught by Bishopric of exposing a target tissue a hyperosmotic solution and a hypoosmotic solution in an alternating fashion, inherently does not remove all cellular material. Bishopric’s active step of exposing a target tissue a hyperosmotic solution and a hypoosmotic solution in an alternating fashion is identical to the claimed step of “exposing a target tissue to at least one hyperosmotic solution and at least one hypoosmotic solution in an alternating fashion” and Gillbert is evidence that the result of this step inherently does not remove all cellular components from the tissue. It is also noted that GIllbert does not teach any specific hypoosmotic solution nor hyperosmotic solution is critical, but rather that this is the known result of these types of treatments based on a review of the literature (see Table 1 of Gillbert).  As discussed at length above in the Claim Interpretation section, this teaching reads on the active step of osmatic shock being done “without removing cells from the tissue”. Specifically, the instant specification states that the step of treatment with hyperosmotic and hypoosmotic solutions results in the loss of nuclear material, cytoplasm and proteins of cells, but that the cellular membrane components are only removed with the use of detergents (see paragraphs [0025] and [0026] of the instant specification); it is noted that no detergents are taught in this active step as taught by Bishopric. Therefore the instant specification’s teachings on the claimed method are identical to what is taught by the inherency reference Gilbert that osmotic shock does not remove all cellular components. Therefore Gilbert’s teaching that the combination of treating a tissue with a hyperosmotic solution and a hypoosmotic solution in methods for decellularizating tissue (as specifically taught by Bishopric) inherently does not remove all cellular components, reads on “without removing cells from the tissue” in this active step of the method.
Bishopric does not teach there are two or more hypoosmotic and hyperosmotic solutions (claim 2), the concentration of glutaraldehyde (claims 3, 8 and 13) or the time of glutaraldehyde treatment (claims 4 and 14). Bishopric does not teach the target tissue comprises swine pulmonary visceral pleura (claim 15).
Regarding claim 15, Kassab is drawn to a method for preparing an acellular fixed biological graft material from pig pulmonary visceral pleura (see paragraphs [0005], [0011] and [0047]-[0049]). Regarding claims 3-4, 8 and 13-14, Kassab glutaraldehyde solution used as a fixative with a concentration less than 1%, and Kassab exemplifies a preferred amount of about 0.5% with a fixation time of at least about 24 hours (see paragraphs [0025]-[0027]).
It would have been obvious to combine Bishopric and Kassab to use pig pulmonary visceral pleura as the tissue and use Kassab’s glutaraldehyde fixation protocol. A person of ordinary skill in the art would have had a reasonable expectation of success in using pig pulmonary visceral pleura as the tissue and use Kassab’s glutaraldehyde fixation protocol because like Bishopric, Kassab’s tissue is a fixed acellular graft material fixed with the same fixative as taught by Bishopric. The skilled artisan would have been motivated to use pig pulmonary visceral pleura as the tissue and use Kassab’s glutaraldehyde fixation protocol because while Bishopric teaches the use of glutaraldehyde fixation, Bishopric is silent as to the fixation protocol. Additionally, Kassab establishes the usefulness of acellular pig pulmonary visceral pleura as a graft material.
Regarding the limitation of claim 2 wherein there are at least two hyperosmotic and hypoosmotic solutions, it is noted that the claim does not require that steps of using the two solutions are repeated. There is motivation to have more than one solution so that more than one tissue can be decellularized. Additionally, as stated above, Bishopric teaches that decellularization steps can be repeated and therefore also renders this limitation obvious.
Regarding the limitation of claim 8 wherein the glutaraldehyde solution is no greater than 0.25%, as stated above Kassab glutaraldehyde solution used as a fixative with a concentration less than 1%, and Kassab exemplifies a preferred amount of about 0.5%. This teaching of Kassab is broad and includes levels of glutaraldehyde in solution at less than 1% and less than 0.5%, including 0.25%. Additionally, the amount of fixative is result effective as the fixative functions to fix the tissue to the desired level.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
Applicant points to the new limitation wherein the step of exposing the target tissue to at least one hyperosmotic solution and at least one hypoosmotic solution in an alternating fashion is done “to expel nuclear content from the tissue without removing cells from the tissue”. Applicant alleges that because Bishopric teaches decellularizing the tissue, that Bishopric does not teach the limitation “without removing cells from the tissue”. As an initial matter, as discussed at length in the Claim Interpretation section, this limitation is broad to include retaining any fractions of cells or cellular material. In other words, a method that does not remove all of the cellular debris reads on this limitation. The newly cited Gilbert is cited solely as evidence that the combination of treating a tissue with a hyperosmotic solution and a hypoosmotic solution in methods for decellularizating tissue inherently does not remove all cellular components (see Table 1). Specifically, Gilbert teaches that this “cell lysis by osmotic shock” is “[e]fficient for cell lysis, but does not effectively remove the cellular remnants” (see Table 1). Therefore this teaching is evidence that Bishopric’s step of treating a tissue with a hyperosmotic solution and a hypoosmotic solution does not remove all cellular components and therefore reads on the limitation “without removing cells from the tissue”.
Applicant highlights Bishopric’s statement that the method “that thoroughly removes intact cells from body tissues” in col. 5, lines 13-14. Applicant concludes that Bishopric therefore does not teach the limitation wherein the active step of treating with a hyperosmotic and hypoosmatic solutions is done “without removing cells from the tissue”. However, this statement in Bishopric does not state that non-intact cells are removed, nor does this statement state that all cellular components/remnants are removed. This statement in Bishopric only addresses “intact” cells. Furthermore, this statement does not state that 100% of all intact cells are removed. Importantly, this statement is in regards to Bishopric’s multistep method and this statement does not refer only to the active step of treating the tissue with a hyperosmotic solution and a hypoosmotic solution. Applicant is again reminded that the claimed method only limits to retaining some cellular component during the active step of treating the tissue with a hyperosmotic solution and a hypoosmotic solution. As stated above, Gilbert is cited as evidence that Bishopric’s step of treating a tissue with a hyperosmotic solution and a hypoosmotic solution does not remove all cellular components and therefore reads on the limitation “without removing cells from the tissue”. Therefore this argument is not persuasive. 
	Applicant alleges that the secondary reference Kassab does not remedy the alleged deficiencies in Bishopric. However, since applicant’s arguments above were not persuasive, this argument is not persuasive. 	
	Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653